UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 01-31-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Ultra® Fund January 31, 2010 Ultra – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.8% AEROSPACE & DEFENSE―1.8% General Dynamics Corp. $ 102,280,500 BEVERAGES―2.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.3% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―2.8% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS―3.8% Monsanto Co. Mosaic Co. (The) Nalco Holding Co. RPM International, Inc. COMMUNICATIONS EQUIPMENT―4.8% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―7.8% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSUMER FINANCE―0.7% American Express Co. DIVERSIFIED FINANCIAL SERVICES―2.3% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―4.3% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc, Class A Emerson Electric Co. ENERGY EQUIPMENT & SERVICES―1.8% Oceaneering International, Inc.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING―4.6% Costco Wholesale Corp. Ultra – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Wal-Mart Stores, Inc. $ 168,518,220 FOOD PRODUCTS―2.5% General Mills, Inc. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES―3.3% Baxter International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) NuVasive, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―4.5% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―2.4% Intercontinental Hotels Group plc McDonald's Corp. HOUSEHOLD PRODUCTS―1.7% Colgate-Palmolive Co. INSURANCE―1.3% MetLife, Inc. INTERNET & CATALOG RETAIL―2.1% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―5.6% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES―3.4% International Business Machines Corp. MasterCard, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS―0.8% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES―0.3% Thermo Fisher Scientific, Inc.(1) MACHINERY―3.3% Cummins, Inc. Joy Global, Inc. Parker-Hannifin Corp. METALS & MINING―0.7% BHP Billiton Ltd. ADR MULTILINE RETAIL―1.1% Kohl's Corp.(1) Ultra – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value OIL, GAS & CONSUMABLE FUELS―2.5% EOG Resources, Inc. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS―0.5% Mead Johnson Nutrition Co. PHARMACEUTICALS―3.7% Abbott Laboratories Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.4% Altera Corp. Applied Materials, Inc. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE―7.4% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. VMware, Inc., Class A(1) SPECIALTY RETAIL―3.1% Lowe's Cos., Inc. Staples, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―1.1% NIKE, Inc., Class B TOBACCO―1.9% Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―0.4% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $4,477,999,868) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.625%, 2/29/16, valued at $56,605,529), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $55,400,231) TOTAL TEMPORARY CASH INVESTMENTS (Cost $55,476,914) TOTAL INVESTMENT SECURITIES—99.8% (Cost $4,533,476,782) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Ultra – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) CHF for USD 2/26/10 GBP for USD 2/26/10 (Value on Settlement Date $64,790,512) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc GBP - British Pound USD - United States Dollar Non-income producing. Ultra – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – Ultra – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund January 31, 2010 Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.8% AEROSPACE & DEFENSE―2.0% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS―1.7% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.2% BorgWarner, Inc.(1) AUTOMOBILES―0.6% Ford Motor Co.(1) BEVERAGES―4.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.1% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.8% Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS―1.8% Airgas, Inc. Celanese Corp., Series A PPG Industries, Inc. COMMERCIAL BANKS―1.3% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―5.0% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Palm, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―9.8% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) QLogic Corp.(1) Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value CONSUMER FINANCE―1.1% American Express Co. ELECTRICAL EQUIPMENT―1.0% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.7% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES―1.4% Cameron International Corp.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING―4.3% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―4.2% Archer-Daniels-Midland Co. General Mills, Inc. Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES―4.5% Baxter International, Inc. Becton, Dickinson & Co. Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.7% AmerisourceBergen Corp. Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE―1.3% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES―1.0% Whirlpool Corp. HOUSEHOLD PRODUCTS―3.5% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―1.5% 3M Co. INSURANCE―1.4% Aflac, Inc. INTERNET & CATALOG RETAIL―0.8% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.7% Google, Inc., Class A(1) IT SERVICES―1.0% Paychex, Inc. Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value VeriFone Holdings, Inc.(1) LIFE SCIENCES TOOLS & SERVICES―0.7% Thermo Fisher Scientific, Inc.(1) MACHINERY―2.3% Caterpillar, Inc. Eaton Corp. Illinois Tool Works, Inc. MEDIA―1.3% Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING―0.5% Newmont Mining Corp. MULTILINE RETAIL―2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―2.8% Apache Corp. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS―0.6% Mead Johnson Nutrition Co. PHARMACEUTICALS―5.4% Abbott Laboratories Johnson & Johnson Novo Nordisk A/S B Shares Perrigo Co. ROAD & RAIL―1.0% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.1% Broadcom Corp., Class A(1) Cree, Inc.(1) Linear Technology Corp. Marvell Technology Group Ltd.(1) NVIDIA Corp.(1) SOFTWARE―7.7% Adobe Systems, Inc.(1) Cerner Corp.(1) Microsoft Corp. Oracle Corp. salesforce.com, inc.(1) SPECIALTY RETAIL―3.0% Abercrombie & Fitch Co., Class A Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Home Depot, Inc. (The) J. Crew Group, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.4% Polo Ralph Lauren Corp. WIRELESS TELECOMMUNICATION SERVICES―1.1% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $4,097,250,268) TEMPORARY CASH INVESTMENTS — 0.7% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $8,375,203), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $8,200,055) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $22,062,673), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $21,600,090) TOTAL TEMPORARY CASH INVESTMENTS (Cost $29,800,000) TOTAL INVESTMENT SECURITIES—99.5% (Cost $4,127,050,268) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) DKK for USD 2/26/10 (Value on Settlement Date $19,360,844) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VistaSM Fund January 31, 2010 Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.3% AEROSPACE & DEFENSE―2.4% BE Aerospace, Inc.(1) Goodrich Corp. Precision Castparts Corp. AIR FREIGHT & LOGISTICS―1.6% FedEx Corp. AUTO COMPONENTS―1.4% Autoliv, Inc. BIOTECHNOLOGY―1.1% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS―7.0% Franklin Resources, Inc. Janus Capital Group, Inc. Jefferies Group, Inc.(1) Lazard Ltd., Class A Legg Mason, Inc. Waddell & Reed Financial, Inc., Class A CHEMICALS―2.2% Celanese Corp., Series A CF Industries Holdings, Inc. Mosaic Co. (The) COMMERCIAL BANKS―0.6% Fifth Third Bancorp. COMMUNICATIONS EQUIPMENT―1.5% CommScope, Inc.(1) F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS―3.3% NetApp, Inc.(1) Seagate Technology Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―1.5% AECOM Technology Corp.(1) Chicago Bridge & Iron Co. NV New York Shares(1) CONSUMER FINANCE―1.6% AmeriCredit Corp.(1) Discover Financial Services CONTAINERS & PACKAGING―0.8% Crown Holdings, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―0.5% IntercontinentalExchange, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.6% Agilent Technologies, Inc.(1) Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES―3.1% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) Oceaneering International, Inc.(1) FOOD PRODUCTS―0.5% Green Mountain Coffee Roasters, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―0.5% Covidien plc HEALTH CARE PROVIDERS & SERVICES―5.4% Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) Tenet Healthcare Corp.(1) HEALTH CARE TECHNOLOGY―0.7% Allscripts-Misys Healthcare Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE―5.7% Bally Technologies, Inc.(1) Ctrip.com International Ltd. ADR(1) International Game Technology Las Vegas Sands Corp.(1) Starwood Hotels & Resorts Worldwide, Inc. WMS Industries, Inc.(1) Wynn Resorts Ltd. HOUSEHOLD DURABLES―2.4% Harman International Industries, Inc. NVR, Inc.(1) Tupperware Brands Corp. INTERNET & CATALOG RETAIL―1.8% Expedia, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.6% Equinix, Inc.(1) MercadoLibre, Inc.(1) IT SERVICES―1.5% Cognizant Technology Solutions Corp., Class A(1) LIFE SCIENCES TOOLS & SERVICES―2.9% Life Technologies Corp.(1) Waters Corp.(1) MACHINERY―5.2% Bucyrus International, Inc. Ingersoll-Rand plc Joy Global, Inc. Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Kennametal, Inc. Stanley Works (The) METALS & MINING―4.8% AK Steel Holding Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Walter Energy, Inc. MULTILINE RETAIL―2.2% Dollar Tree, Inc.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―5.8% Alpha Natural Resources, Inc.(1) Brigham Exploration Co.(1) Continental Resources, Inc.(1) Petrohawk Energy Corp.(1) Whiting Petroleum Corp.(1) PAPER & FOREST PRODUCTS―0.5% MeadWestvaco Corp. PERSONAL PRODUCTS―0.8% Avon Products, Inc. PHARMACEUTICALS―0.8% Shire plc Shire plc ADR ROAD & RAIL―1.3% Avis Budget Group, Inc.(1) Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―9.1% Altera Corp. Analog Devices, Inc. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Marvell Technology Group Ltd.(1) NVIDIA Corp.(1) Silicon Laboratories, Inc.(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE―1.5% Cerner Corp.(1) Rovi Corp.(1) SPECIALTY RETAIL―4.4% Bed Bath & Beyond, Inc.(1) Chico's FAS, Inc.(1) J. Crew Group, Inc.(1) Tiffany & Co. Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―1.0% Phillips-Van Heusen Corp. WIRELESS TELECOMMUNICATION SERVICES―4.7% American Tower Corp., Class A(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,764,010,588) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $23,389,285), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $22,900,153) TOTAL TEMPORARY CASH INVESTMENTS (Cost $22,900,587) TOTAL INVESTMENT SECURITIES—98.3% (Cost $1,786,911,175) OTHER ASSETS AND LIABILITIES — 1.7% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 84.3% Bermuda 3.5% Netherlands 2.6% Ireland 2.5% Sweden 1.4% Cayman Islands 1.3% People's Republic of China 1.0% Argentina 0.7% Cash and Equivalents* 2.7% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Giftrust® Fund January 31, 2010 Giftrust – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—100.0% AEROSPACE & DEFENSE―2.3% Goodrich Corp. Precision Castparts Corp. United Technologies Corp. AUTOMOBILES―0.5% Hyundai Motor Co. BIOTECHNOLOGY―3.8% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) CAPITAL MARKETS―3.2% Affiliated Managers Group, Inc.(1) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―0.8% Ecolab, Inc. COMMERCIAL BANKS―0.8% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―5.3% ADTRAN, Inc. Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Juniper Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―10.2% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Seagate Technology CONSUMER FINANCE―0.6% Discover Financial Services DIVERSIFIED FINANCIAL SERVICES―1.4% Bank of America Corp. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―1.0% Cooper Industries plc ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―1.4% Agilent Technologies, Inc.(1) ENERGY EQUIPMENT & SERVICES―0.6% Schlumberger Ltd. FOOD & STAPLES RETAILING―5.8% Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares ADR Giftrust – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Costco Wholesale Corp. Walgreen Co. Whole Foods Market, Inc.(1) FOOD PRODUCTS―0.5% General Mills, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―3.3% Baxter International, Inc. Beckman Coulter, Inc. C.R. Bard, Inc. Covidien plc ev3, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―4.1% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―0.5% athenahealth, Inc.(1) HOTELS, RESTAURANTS & LEISURE―3.1% Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Royal Caribbean Cruises Ltd.(1) Starbucks Corp.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS―1.0% Colgate-Palmolive Co. INSURANCE―1.0% Aflac, Inc. Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL―1.6% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―5.7% Equinix, Inc.(1) Google, Inc., Class A(1) MercadoLibre, Inc.(1) Tencent Holdings Ltd. IT SERVICES―3.6% Cognizant Technology Solutions Corp., Class A(1) Global Payments, Inc. MasterCard, Inc., Class A Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.1% Life Technologies Corp.(1) MACHINERY―3.0% Bucyrus International, Inc. Cummins, Inc. Giftrust – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Deere & Co. Ingersoll-Rand plc METALS & MINING―2.9% AK Steel Holding Corp. Cliffs Natural Resources, Inc. Vale SA ADR Walter Energy, Inc. MULTILINE RETAIL―1.6% Kohl's Corp.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―2.5% Petrohawk Energy Corp.(1) Petroleo Brasileiro SA-Petrobras ADR PERSONAL PRODUCTS―0.7% Mead Johnson Nutrition Co. PHARMACEUTICALS―3.8% Abbott Laboratories Shire plc Shire plc ADR PROFESSIONAL SERVICES―0.5% Manpower, Inc. ROAD & RAIL―2.1% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.4% Analog Devices, Inc. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Broadcom Corp., Class A(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE―6.2% Adobe Systems, Inc.(1) Citrix Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―3.6% Chico's FAS, Inc.(1) Dick's Sporting Goods, Inc.(1) Guess?, Inc. J. Crew Group, Inc.(1) O'Reilly Automotive, Inc.(1) Giftrust – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value TEXTILES, APPAREL & LUXURY GOODS―0.8% Warnaco Group, Inc. (The)(1) TOBACCO―2.6% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―1.6% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES―1.5% Millicom International Cellular SA SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $666,438,666) TEMPORARY CASH INVESTMENTS — 0.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $1,021,366), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $1,000,007) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,084,413) TOTAL INVESTMENT SECURITIES—100.1% (Cost $667,523,079) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Giftrust – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund January 31, 2010 Select – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.3% AEROSPACE & DEFENSE―3.4% General Dynamics Corp. Rockwell Collins, Inc. BEVERAGES―4.3% Coca-Cola Co. (The) Diageo plc BIOTECHNOLOGY―2.3% Gilead Sciences, Inc.(1) CAPITAL MARKETS―3.7% Bank of New York Mellon Corp. (The) Franklin Resources, Inc. CHEMICALS―3.2% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMERCIAL SERVICES & SUPPLIES―0.5% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT―4.2% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―10.6% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Teradata Corp.(1) DIVERSIFIED FINANCIAL SERVICES―2.6% CME Group, Inc. Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT―4.1% ABB Ltd. ADR(1) Emerson Electric Co. ENERGY EQUIPMENT & SERVICES―2.6% Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―4.5% Costco Wholesale Corp. Wal-Mart Stores, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―3.7% Baxter International, Inc. Select – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Medtronic, Inc. Mindray Medical International Ltd. ADR HEALTH CARE PROVIDERS & SERVICES―4.9% Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―3.4% International Game Technology McDonald's Corp. HOUSEHOLD DURABLES―1.2% Harman International Industries, Inc. HOUSEHOLD PRODUCTS―1.7% Colgate-Palmolive Co. INSURANCE―1.1% Travelers Cos., Inc. (The) INTERNET SOFTWARE & SERVICES―5.3% Baidu, Inc. ADR(1) Google, Inc., Class A(1) IT SERVICES―2.2% MasterCard, Inc., Class A LEISURE EQUIPMENT & PRODUCTS―1.3% Hasbro, Inc. MACHINERY―1.3% Parker-Hannifin Corp. METALS & MINING―0.5% Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL―0.8% Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS―1.7% Occidental Petroleum Corp. PERSONAL PRODUCTS―1.1% Mead Johnson Nutrition Co. PHARMACEUTICALS―5.3% Abbott Laboratories Allergan, Inc. Johnson & Johnson Teva Pharmaceutical Industries Ltd. ADR PROFESSIONAL SERVICES―1.3% Robert Half International, Inc. Verisk Analytics, Inc., Class A(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.4% Applied Materials, Inc. Linear Technology Corp. SOFTWARE―7.0% Adobe Systems, Inc.(1) Select – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Microsoft Corp. Nintendo Co. Ltd. Nuance Communications, Inc.(1) Oracle Corp. SPECIALTY RETAIL―3.6% Lowe's Cos., Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―1.5% Coach, Inc. TOBACCO―1.7% Philip Morris International, Inc. TRANSPORTATION INFRASTRUCTURE―0.3% China Merchants Holdings International Co. Ltd. TOTAL COMMON STOCKS (Cost $1,489,215,438) TEMPORARY CASH INVESTMENTS — 0.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.625%, 2/29/16, valued at $11,648,069), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $11,400,048) TOTAL TEMPORARY CASH INVESTMENTS (Cost $11,463,059) TOTAL INVESTMENT SECURITIES—100.0% (Cost $1,500,678,497) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) GBP for USD 2/26/10 JPY for USD 2/26/10 (Value on Settlement Date $22,280,086) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. Category is less than 0.05% of total net assets. Select – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Growth Fund January 31, 2010 Capital Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.7% AEROSPACE & DEFENSE―2.0% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS―1.7% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.2% BorgWarner, Inc.(1) AUTOMOBILES―0.6% Ford Motor Co.(1) BEVERAGES―4.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.1% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.8% Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS―1.7% Airgas, Inc. Celanese Corp., Series A PPG Industries, Inc. COMMERCIAL BANKS―1.3% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―5.0% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Palm, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―9.9% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) QLogic Corp.(1) Capital Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value CONSUMER FINANCE―1.1% American Express Co. DIVERSIFIED―1.1% iShares Russell 1000 Growth Index Fund ELECTRICAL EQUIPMENT―1.0% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.8% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES―1.4% Cameron International Corp.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING―4.3% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―4.2% Archer-Daniels-Midland Co. General Mills, Inc. Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES―4.4% Baxter International, Inc. Becton, Dickinson & Co. Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.7% AmerisourceBergen Corp. Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE―1.3% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES―1.0% Whirlpool Corp. HOUSEHOLD PRODUCTS―3.5% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―1.5% 3M Co. INSURANCE―1.4% Aflac, Inc. INTERNET & CATALOG RETAIL―0.8% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.7% Google, Inc., Class A(1) Capital Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value IT SERVICES―1.0% Paychex, Inc. VeriFone Holdings, Inc.(1) LIFE SCIENCES TOOLS & SERVICES―0.7% Thermo Fisher Scientific, Inc.(1) MACHINERY―2.3% Caterpillar, Inc. Eaton Corp. Illinois Tool Works, Inc. MEDIA―1.3% Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING―0.5% Newmont Mining Corp. MULTILINE RETAIL―2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―2.7% Apache Corp. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS―0.6% Mead Johnson Nutrition Co. PHARMACEUTICALS―5.4% Abbott Laboratories Johnson & Johnson Novo Nordisk A/S B Shares Perrigo Co. ROAD & RAIL―1.0% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.1% Broadcom Corp., Class A(1) Cree, Inc.(1) Linear Technology Corp. Marvell Technology Group Ltd.(1) NVIDIA Corp.(1) SOFTWARE―7.7% Adobe Systems, Inc.(1) Cerner Corp.(1) Microsoft Corp. Oracle Corp. Capital Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value salesforce.com, inc.(1) SPECIALTY RETAIL―2.9% Abercrombie & Fitch Co., Class A Home Depot, Inc. (The) J. Crew Group, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.4% Polo Ralph Lauren Corp. WIRELESS TELECOMMUNICATION SERVICES―1.1% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $37,263,423) TEMPORARY CASH INVESTMENTS — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16 valued at $408,546), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $400,003) TOTAL TEMPORARY CASH INVESTMENTS (Cost $434,200) TOTAL INVESTMENT SECURITIES—100.7% (Cost $37,697,623) OTHER ASSETS AND LIABILITIES — (0.7)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) DKK for USD 2/26/10 (Value on Settlement Date $185,313) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. Capital Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – Capital Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund January 31, 2010 Focused Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.9% AEROSPACE & DEFENSE―0.8% Honeywell International, Inc. AIR FREIGHT & LOGISTICS―2.0% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.3% BorgWarner, Inc.(1) BEVERAGES―4.5% Coca-Cola Co. (The) BIOTECHNOLOGY―3.4% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) CAPITAL MARKETS―2.0% Goldman Sachs Group, Inc. (The) CHEMICALS―1.8% Celanese Corp., Series A COMMERCIAL BANKS―1.1% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―3.9% Arris Group, Inc.(1) F5 Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―12.6% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE―2.0% American Express Co. DIVERSIFIED―1.2% iShares Russell 1000 Growth Index Fund ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.2% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES―0.3% Schlumberger Ltd. FOOD & STAPLES RETAILING―0.8% Walgreen Co. FOOD PRODUCTS―8.0% Archer-Daniels-Midland Co. General Mills, Inc. Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES―2.0% Baxter International, Inc. Covidien plc Focused Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Gen-Probe, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―3.3% Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.7% Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES―1.7% Whirlpool Corp. HOUSEHOLD PRODUCTS―1.1% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―1.4% 3M Co. INSURANCE―1.6% Aflac, Inc. INTERNET SOFTWARE & SERVICES―3.8% Google, Inc., Class A(1) IT SERVICES―0.6% Paychex, Inc. MACHINERY―2.7% Illinois Tool Works, Inc. MEDIA―2.1% Scripps Networks Interactive, Inc., Class A MULTILINE RETAIL―4.6% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―3.0% Apache Corp. Occidental Petroleum Corp. PHARMACEUTICALS―7.1% Abbott Laboratories Novo Nordisk A/S B Shares ROAD & RAIL―2.0% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.4% Broadcom Corp., Class A(1) Linear Technology Corp. SOFTWARE―7.6% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―0.9% Home Depot, Inc. (The) J. Crew Group, Inc.(1) Focused Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value WIRELESS TELECOMMUNICATION SERVICES―2.4% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $11,162,441) TEMPORARY CASH INVESTMENTS — 2.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $204,273), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $200,001) TOTAL TEMPORARY CASH INVESTMENTS (Cost $252,492) TOTAL INVESTMENT SECURITIES—99.9% (Cost $11,414,933) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) DKK for USD 2/26/10 (Value on Settlement Date $226,612) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. Focused Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund January 31, 2010 Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—94.0% AEROSPACE & DEFENSE―2.8% General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS―0.6% United Parcel Service, Inc., Class B AIRLINES―0.3% AirTran Holdings, Inc.(1) Allegiant Travel Co.(1) AUTOMOBILES―0.8% Ford Motor Co.(1) BEVERAGES―0.4% Coca-Cola Enterprises, Inc. BIOTECHNOLOGY―2.2% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―3.2% BlackRock, Inc. Goldman Sachs Group, Inc. (The) Knight Capital Group, Inc., Class A(1) TD Ameritrade Holding Corp.(1) CHEMICALS―0.9% Ashland, Inc. Eastman Chemical Co. International Flavors & Fragrances, Inc. Lubrizol Corp. Terra Industries, Inc. COMMERCIAL BANKS―2.7% Bank of Hawaii Corp. BB&T Corp. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT―2.3% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―3.7% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value CONSTRUCTION & ENGINEERING―0.6% EMCOR Group, Inc.(1) Fluor Corp. Foster Wheeler AG(1) CONSUMER FINANCE―0.5% American Express Co. CONTAINERS & PACKAGING―0.5% Pactiv Corp.(1) Sealed Air Corp. DIVERSIFIED FINANCIAL SERVICES―3.6% Bank of America Corp. JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES―2.3% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―0.6% FirstEnergy Corp. ELECTRICAL EQUIPMENT―1.2% Belden, Inc. Emerson Electric Co. GrafTech International Ltd.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.2% Avnet, Inc.(1) ENERGY EQUIPMENT & SERVICES―2.2% Ensco International plc ADR Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Noble Corp. Patterson-UTI Energy, Inc. Rowan Cos., Inc.(1) FOOD & STAPLES RETAILING―2.1% Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―3.6% Archer-Daniels-Midland Co. H.J. Heinz Co. Kraft Foods, Inc., Class A Tyson Foods, Inc., Class A Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES―1.0% Baxter International, Inc. Hospira, Inc.(1) Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―1.7% Aetna, Inc. Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE―0.9% Bally Technologies, Inc.(1) Cheesecake Factory, Inc. (The)(1) WMS Industries, Inc.(1) Wyndham Worldwide Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES―0.2% D.R. Horton, Inc. HOUSEHOLD PRODUCTS―2.7% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.3% AES Corp. (The)(1) INDUSTRIAL CONGLOMERATES―1.6% General Electric Co. INSURANCE―2.4% ACE Ltd.(1) Aflac, Inc. American Financial Group, Inc. Assurant, Inc. Chubb Corp. (The) Unum Group INTERNET & CATALOG RETAIL―0.7% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―1.6% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES―4.4% Accenture plc, Class A International Business Machines Corp. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS―0.3% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES―0.1% Thermo Fisher Scientific, Inc.(1) Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value MACHINERY―1.4% Caterpillar, Inc. Dover Corp. Oshkosh Corp. Wabtec Corp. MEDIA―2.8% Comcast Corp., Class A Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) METALS & MINING―0.7% Cliffs Natural Resources, Inc. Reliance Steel & Aluminum Co. MULTILINE RETAIL―1.0% Big Lots, Inc.(1) Kohl's Corp.(1) MULTI-UTILITIES―2.2% CenterPoint Energy, Inc. NSTAR Public Service Enterprise Group, Inc. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS―8.9% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS―0.8% International Paper Co. PHARMACEUTICALS―8.3% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.8% Annaly Capital Management, Inc. Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Public Storage ROAD & RAIL―1.1% Avis Budget Group, Inc.(1) Con-way, Inc. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―2.5% Altera Corp. Intel Corp. Marvell Technology Group Ltd.(1) National Semiconductor Corp. Texas Instruments, Inc. Xilinx, Inc. SOFTWARE―3.8% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL―1.6% Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. TEXTILES, APPAREL & LUXURY GOODS―0.2% Coach, Inc. THRIFTS & MORTGAGE FINANCE―0.3% Hudson City Bancorp., Inc. TOBACCO―1.2% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS―0.3% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES―0.7% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $181,573,983) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 4.5% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $9,839,842), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $9,634,064) (Cost $9,634,000) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Value Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $1,088,776), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $1,066,007) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $1,634,272), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $1,600,007) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,685,268) TOTAL INVESTMENT SECURITIES—99.8% (Cost $193,893,251) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini Futures March 2010 Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Fundamental Equity – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund January 31, 2010 Heritage – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—100.3% AEROSPACE & DEFENSE―2.5% Goodrich Corp. Precision Castparts Corp. BIOTECHNOLOGY―3.2% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Talecris Biotherapeutics Holdings Corp.(1) United Therapeutics Corp.(1) CAPITAL MARKETS―4.1% Affiliated Managers Group, Inc.(1) Jefferies Group, Inc.(1) Lazard Ltd., Class A Morgan Stanley CHEMICALS―1.8% Ecolab, Inc. Valspar Corp. COMMERCIAL BANKS―0.9% Fifth Third Bancorp. COMMUNICATIONS EQUIPMENT―2.0% ADTRAN, Inc. F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS―5.3% Apple, Inc.(1) EMC Corp.(1) Lexmark International, Inc., Class A(1) Seagate Technology CONSTRUCTION & ENGINEERING―0.7% Chicago Bridge & Iron Co. NV New York Shares(1) CONSUMER FINANCE―2.4% AmeriCredit Corp.(1) Discover Financial Services CONTAINERS & PACKAGING―0.8% Crown Holdings, Inc.(1) ELECTRICAL EQUIPMENT―1.7% Cooper Industries plc Trina Solar Ltd. ADR(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―3.6% Agilent Technologies, Inc.(1) Amphenol Corp., Class A Jabil Circuit, Inc. Heritage – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value ENERGY EQUIPMENT & SERVICES―1.4% Cameron International Corp.(1) Smith International, Inc. FOOD & STAPLES RETAILING―3.2% Cia Brasileira de Distribuicao Grupo Pao de Acucar Preference Shares ADR Costco Wholesale Corp. Whole Foods Market, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―3.6% Beckman Coulter, Inc. C.R. Bard, Inc. ev3, Inc.(1) Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―3.0% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―1.2% athenahealth, Inc.(1) SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE―4.9% Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. WMS Industries, Inc.(1) INSURANCE―0.6% Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL―2.5% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.8% Equinix, Inc.(1) MercadoLibre, Inc.(1) Tencent Holdings Ltd. IT SERVICES―3.5% Cognizant Technology Solutions Corp., Class A(1) Global Payments, Inc. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES―1.4% Life Technologies Corp.(1) MACHINERY―3.9% Bucyrus International, Inc. Cummins, Inc. Deere & Co. Flowserve Corp. Heritage – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Ingersoll-Rand plc MEDIA―0.7% Lamar Advertising Co., Class A(1) METALS & MINING―3.9% AK Steel Holding Corp. Cliffs Natural Resources, Inc. United States Steel Corp. Walter Energy, Inc. MULTI-INDUSTRY―1.1% Financial Select Sector SPDR Fund MULTILINE RETAIL―1.9% Kohl's Corp.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―4.2% Brigham Exploration Co.(1) Continental Resources, Inc.(1) Petrohawk Energy Corp.(1) Quicksilver Resources, Inc.(1) Range Resources Corp. PERSONAL PRODUCTS―0.5% Mead Johnson Nutrition Co. PHARMACEUTICALS―1.3% Shire plc ADR PROFESSIONAL SERVICES―0.5% Manpower, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT―1.4% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL―2.3% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―5.7% Analog Devices, Inc. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Cypress Semiconductor Corp.(1) Silicon Laboratories, Inc.(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE―1.8% Citrix Systems, Inc.(1) Rovi Corp.(1) SPECIALTY RETAIL―6.3% Chico's FAS, Inc.(1) Dick's Sporting Goods, Inc.(1) Heritage – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Guess?, Inc. J. Crew Group, Inc.(1) O'Reilly Automotive, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.9% Warnaco Group, Inc. (The)(1) TOBACCO―1.1% Lorillard, Inc. TRADING COMPANIES & DISTRIBUTORS―2.8% Fastenal Co. MSC Industrial Direct Co., Class A WIRELESS TELECOMMUNICATION SERVICES―2.9% Millicom International Cellular SA SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,804,342,607) TEMPORARY CASH INVESTMENTS — 0.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $ 1,634,272), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $1,600,007) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,643,553) TOTAL INVESTMENT SECURITIES—100.4% (Cost $1,805,986,160) OTHER ASSETS AND LIABILITIES — (0.4)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 87.8% People's Republic of China 2.9% Ireland 2.6% Cayman Islands 2.1% Netherlands 1.7% Bermuda 1.2% Canada 0.7% Luxembourg 0.5% Brazil 0.4% Argentina 0.4% Cash and Equivalents* (0.3)% * Includes temporary cash investments andother assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt SPDR - Standard & Poor's Depositary Receipts Non-income producing. Heritage – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Growth Fund January 31, 2010 Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—96.9% AEROSPACE & DEFENSE―1.0% AerCap Holdings NV(1) Global Defense Technology & Systems, Inc.(1) AIR FREIGHT & LOGISTICS―0.8% Hub Group, Inc., Class A(1) Pacer International, Inc.(1) AIRLINES―1.5% Gol Linhas Aereas Inteligentes SA ADR(1) UAL Corp.(1) AUTO COMPONENTS―4.6% American Axle & Manufacturing Holdings, Inc.(1) ArvinMeritor, Inc.(1) Cooper Tire & Rubber Co. Dana Holding Corp.(1) Exide Technologies(1) Modine Manufacturing Co.(1) Tenneco, Inc.(1) TRW Automotive Holdings Corp.(1) BEVERAGES―1.3% Boston Beer Co., Inc., Class A(1) Cott Corp.(1) BIOTECHNOLOGY―5.8% Acorda Therapeutics, Inc.(1) Alkermes, Inc.(1) Alnylam Pharmaceuticals, Inc.(1) AMAG Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Exelixis, Inc.(1) Human Genome Sciences, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Medivation, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Regeneron Pharmaceuticals, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) BUILDING PRODUCTS―0.7% Gibraltar Industries, Inc.(1) CAPITAL MARKETS―2.1% Artio Global Investors, Inc.(1) Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Cohen & Steers, Inc. Evercore Partners, Inc., Class A HFF, Inc., Class A(1) CHEMICALS―2.8% Minerals Technologies, Inc. OM Group, Inc.(1) Solutia, Inc.(1) COMMERCIAL BANKS―1.5% East West Bancorp., Inc. United Bankshares, Inc. COMMERCIAL SERVICES & SUPPLIES―0.9% Consolidated Graphics, Inc.(1) Ennis, Inc. SYKES Enterprises, Inc.(1) COMMUNICATIONS EQUIPMENT―3.9% Acme Packet, Inc.(1) Blue Coat Systems, Inc.(1) Ceragon Networks Ltd.(1) Emulex Corp.(1) Harmonic, Inc.(1) Netgear, Inc.(1) COMPUTERS & PERIPHERALS―1.6% Intevac, Inc.(1) Silicon Graphics International Corp.(1) Super Micro Computer, Inc.(1) Xyratex Ltd.(1) CONSUMER FINANCE―3.4% Cardtronics, Inc.(1) Cash America International, Inc. Dollar Financial Corp.(1) World Acceptance Corp.(1) CONTAINERS & PACKAGING―0.5% Temple-Inland, Inc. DIVERSIFIED CONSUMER SERVICES―0.9% Sotheby's DIVERSIFIED TELECOMMUNICATION SERVICES―0.3% AboveNet, Inc.(1) ELECTRICAL EQUIPMENT―2.4% American Superconductor Corp.(1) Broadwind Energy, Inc.(1) Power-One, Inc.(1) Trina Solar Ltd. ADR(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.4% Littelfuse, Inc.(1) Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Maxwell Technologies, Inc.(1) Sanmina-SCI Corp.(1) SMART Modular Technologies (WWH), Inc.(1) ENERGY EQUIPMENT & SERVICES―0.6% Dril-Quip, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―4.6% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Cynosure, Inc., Class A(1) Haemonetics Corp.(1) Immucor, Inc.(1) Integra LifeSciences Holdings Corp.(1) Masimo Corp.(1) Meridian Bioscience, Inc. NuVasive, Inc.(1) STERIS Corp. Syneron Medical Ltd.(1) Thoratec Corp.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS & SERVICES―3.9% Amedisys, Inc.(1) AMERIGROUP Corp.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Emergency Medical Services Corp., Class A(1) Genoptix, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Owens & Minor, Inc. PharMerica Corp.(1) PSS World Medical, Inc.(1) Psychiatric Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―1.4% athenahealth, Inc.(1) Eclipsys Corp.(1) MedAssets, Inc.(1) Phase Forward, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE―0.5% Bally Technologies, Inc.(1) HOUSEHOLD DURABLES―4.1% La-Z-Boy, Inc.(1) Lennar Corp., Class A Sealy Corp.(1) Tempur-Pedic International, Inc.(1) Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value INTERNET & CATALOG RETAIL―1.2% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―0.1% Archipelago Learning, Inc.(1) IT SERVICES―0.7% China Information Security Technology, Inc.(1) Euronet Worldwide, Inc.(1) LIFE SCIENCES TOOLS & SERVICES―0.8% Dionex Corp.(1) Luminex Corp.(1) PAREXEL International Corp.(1) MACHINERY―1.4% EnPro Industries, Inc.(1) Sun Hydraulics Corp. Trimas Corp.(1) MEDIA―2.3% Belo Corp., Class A LodgeNet Interactive Corp.(1)(2) METALS & MINING―1.3% Endeavour Silver Corp.(1) Gulf Resources, Inc.(1) Stillwater Mining Co.(1) Worthington Industries, Inc. OIL, GAS & CONSUMABLE FUELS―6.5% Arena Resources, Inc.(1) Carrizo Oil & Gas, Inc.(1) Clean Energy Fuels Corp.(1) Crosstex Energy LP(1) DCP Midstream Partners LP Forest Oil Corp.(1) Gran Tierra Energy, Inc.(1) Gulfport Energy Corp.(1) Kodiak Oil & Gas Corp.(1) Northern Oil And Gas, Inc.(1) Permian Basin Royalty Trust Swift Energy Co.(1) PAPER & FOREST PRODUCTS―3.3% Fibria Celulose SA ADR(1) KapStone Paper and Packaging Corp.(1) Louisiana-Pacific Corp.(1) Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS―2.1% Bare Escentuals, Inc.(1) Revlon, Inc., Class A(1) Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value PHARMACEUTICALS―1.5% Auxilium Pharmaceuticals, Inc.(1) Impax Laboratories, Inc.(1) Nektar Therapeutics(1) Salix Pharmaceuticals Ltd.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES―0.8% Heidrick & Struggles International, Inc. Korn/Ferry International(1) REAL ESTATE INVESTMENT TRUSTS (REITs)―3.2% Agree Realty Corp. Ashford Hospitality Trust, Inc.(1) Cogdell Spencer, Inc. Sunstone Hotel Investors, Inc.(1) U-Store-It Trust ROAD & RAIL―1.8% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―7.4% Advanced Energy Industries, Inc.(1) Amkor Technology, Inc.(1) Atheros Communications, Inc.(1) Cirrus Logic, Inc.(1) Cymer, Inc.(1) Entegris, Inc.(1) Entropic Communications, Inc.(1) LTX-Credence Corp.(1) Mindspeed Technologies, Inc.(1) OmniVision Technologies, Inc.(1) Skyworks Solutions, Inc.(1) Techwell, Inc.(1) SOFTWARE―3.4% CommVault Systems, Inc.(1) JDA Software Group, Inc.(1) MicroStrategy, Inc., Class A(1) Progress Software Corp.(1) Sonic Solutions, Inc.(1) Taleo Corp., Class A(1) SPECIALTY RETAIL―1.3% Brown Shoe Co., Inc. Kirkland's, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―2.0% Deckers Outdoor Corp.(1) G-III Apparel Group Ltd.(1) Steven Madden Ltd.(1) Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value TRADING COMPANIES & DISTRIBUTORS―1.1% Aircastle Ltd. TRANSPORTATION INFRASTRUCTURE―1.2% Aegean Marine Petroleum Network, Inc. TOTAL COMMON STOCKS (Cost $331,513,102) TEMPORARY CASH INVESTMENTS — 2.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.625%, 2/29/16, valued at $12,363,301), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $12,100,050) TOTAL TEMPORARY CASH INVESTMENTS (Cost $12,174,036) TOTAL INVESTMENT SECURITIES—99.8% (Cost $343,687,138) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Small Cap Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) 3. Affiliated Company Transactions If a fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended January 31, 2010 follows: January 31, 2010 Company October 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value LodgeNet Interactive Corp.(1) – (1) Non-income producing. 4. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund January 31, 2010 New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.7% AEROSPACE & DEFENSE―0.7% AerCap Holdings NV(1) AIR FREIGHT & LOGISTICS―0.6% Hub Group, Inc., Class A(1) AIRLINES―1.4% Gol Linhas Aereas Inteligentes SA ADR(1) UAL Corp.(1) AUTO COMPONENTS―5.3% American Axle & Manufacturing Holdings, Inc.(1) ArvinMeritor, Inc.(1) BorgWarner, Inc.(1) Cooper Tire & Rubber Co. Dana Holding Corp.(1) Exide Technologies(1) Goodyear Tire & Rubber Co. (The)(1) Modine Manufacturing Co.(1) Tenneco, Inc.(1) TRW Automotive Holdings Corp.(1) BEVERAGES―1.2% Boston Beer Co., Inc., Class A(1) Cott Corp.(1) BIOTECHNOLOGY―5.3% Acorda Therapeutics, Inc.(1) Alexion Pharmaceuticals, Inc.(1) Alkermes, Inc.(1) AMAG Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Human Genome Sciences, Inc.(1) Isis Pharmaceuticals, Inc.(1) Medivation, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Regeneron Pharmaceuticals, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) BUILDING PRODUCTS―0.7% Gibraltar Industries, Inc.(1) CAPITAL MARKETS―2.5% Artio Global Investors, Inc.(1) Cohen & Steers, Inc. Eaton Vance Corp. Evercore Partners, Inc., Class A New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Lazard Ltd., Class A CHEMICALS―3.3% Lubrizol Corp. Minerals Technologies, Inc. OM Group, Inc.(1) Solutia, Inc.(1) COMMERCIAL BANKS―1.5% East West Bancorp, Inc. United Bankshares, Inc. COMMERCIAL SERVICES & SUPPLIES―0.5% Ennis, Inc. SYKES Enterprises, Inc.(1) COMMUNICATIONS EQUIPMENT―4.3% Acme Packet, Inc.(1) Blue Coat Systems, Inc.(1) Ceragon Networks Ltd.(1) Emulex Corp.(1) F5 Networks, Inc.(1) Harmonic, Inc.(1) Netgear, Inc.(1) COMPUTERS & PERIPHERALS―0.3% Super Micro Computer, Inc.(1) CONSUMER FINANCE―3.4% Cardtronics, Inc.(1) Cash America International, Inc. Dollar Financial Corp.(1) World Acceptance Corp.(1) CONTAINERS & PACKAGING―1.0% Crown Holdings, Inc.(1) Temple-Inland, Inc. DIVERSIFIED CONSUMER SERVICES―1.8% DeVry, Inc. ITT Educational Services, Inc.(1) Sotheby's DIVERSIFIED TELECOMMUNICATION SERVICES―0.3% AboveNet, Inc.(1) ELECTRICAL EQUIPMENT―3.3% American Superconductor Corp.(1) AMETEK, Inc. Broadwind Energy, Inc.(1) Power-One, Inc.(1) Roper Industries, Inc. Trina Solar Ltd. ADR(1) New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.1% FLIR Systems, Inc.(1) Littelfuse, Inc.(1) Maxwell Technologies, Inc.(1) Sanmina-SCI Corp.(1) ENERGY EQUIPMENT & SERVICES―0.9% Dril-Quip, Inc.(1) Oceaneering International, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―4.6% Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Beckman Coulter, Inc. Haemonetics Corp.(1) Immucor, Inc.(1) Masimo Corp.(1) Meridian Bioscience, Inc. NuVasive, Inc.(1) Resmed, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS & SERVICES―3.5% Amedisys, Inc.(1) AMERIGROUP Corp.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Emergency Medical Services Corp., Class A(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Owens & Minor, Inc. PSS World Medical, Inc.(1) Psychiatric Solutions, Inc.(1) HEALTH CARE TECHNOLOGY―1.1% athenahealth, Inc.(1) Eclipsys Corp.(1) MedAssets, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE―0.9% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) HOUSEHOLD DURABLES―3.7% La-Z-Boy, Inc.(1) Lennar Corp., Class A Tempur-Pedic International, Inc.(1) New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value INTERNET & CATALOG RETAIL―1.7% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―1.0% Akamai Technologies, Inc.(1) Archipelago Learning, Inc.(1) Equinix, Inc.(1) IT SERVICES―1.0% Alliance Data Systems Corp.(1) Euronet Worldwide, Inc.(1) Global Payments, Inc. LIFE SCIENCES TOOLS & SERVICES―1.5% Covance, Inc.(1) Dionex Corp.(1) Millipore Corp.(1) PAREXEL International Corp.(1) MACHINERY―1.5% EnPro Industries, Inc.(1) Pall Corp. Sun Hydraulics Corp. MEDIA―1.0% Belo Corp., Class A METALS & MINING―0.8% Stillwater Mining Co.(1) Worthington Industries, Inc. OIL, GAS & CONSUMABLE FUELS―7.2% Alpha Natural Resources, Inc.(1) Arena Resources, Inc.(1) Carrizo Oil & Gas, Inc.(1) Clean Energy Fuels Corp.(1) Crosstex Energy LP(1) DCP Midstream Partners LP EXCO Resources, Inc. Forest Oil Corp.(1) Gran Tierra Energy, Inc.(1) Gulfport Energy Corp.(1) Northern Oil And Gas, Inc.(1) Permian Basin Royalty Trust Swift Energy Co.(1) PAPER & FOREST PRODUCTS―2.3% Fibria Celulose SA ADR(1) Louisiana-Pacific Corp.(1) Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS―2.1% Bare Escentuals, Inc.(1) New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Revlon, Inc., Class A(1) PHARMACEUTICALS―1.3% Auxilium Pharmaceuticals, Inc.(1) Nektar Therapeutics(1) Salix Pharmaceuticals Ltd.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES―1.3% Heidrick & Struggles International, Inc. Korn/Ferry International(1) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―1.8% Digital Realty Trust, Inc. Sunstone Hotel Investors, Inc.(1) U-Store-It Trust ROAD & RAIL―1.8% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―6.8% Advanced Energy Industries, Inc.(1) Amkor Technology, Inc.(1) Atheros Communications, Inc.(1) Cirrus Logic, Inc.(1) Cree, Inc.(1) Cymer, Inc.(1) Entegris, Inc.(1) OmniVision Technologies, Inc.(1) ON Semiconductor Corp.(1) Skyworks Solutions, Inc.(1) SOFTWARE―4.6% ANSYS, Inc.(1) CommVault Systems, Inc.(1) JDA Software Group, Inc.(1) MicroStrategy, Inc., Class A(1) Progress Software Corp.(1) Red Hat, Inc.(1) Sybase, Inc.(1) Taleo Corp., Class A(1) SPECIALTY RETAIL―2.3% Brown Shoe Co., Inc. CarMax, Inc.(1) PetSmart, Inc. Tiffany & Co. Urban Outfitters, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS―1.3% Deckers Outdoor Corp.(1) New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Steven Madden Ltd.(1) TRADING COMPANIES & DISTRIBUTORS―1.0% Aircastle Ltd. TRANSPORTATION INFRASTRUCTURE―1.2% Aegean Marine Petroleum Network, Inc. TOTAL COMMON STOCKS (Cost $107,030,951) TEMPORARY CASH INVESTMENTS — 2.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at 2,757,834), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $2,700,011) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,718,213) TOTAL INVESTMENT SECURITIES—99.8% (Cost $109,749,164) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. New Opportunities – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Balanced Fund January 31, 2010 Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value COMMON STOCKS―57.9% AEROSPACE & DEFENSE―0.9% Goodrich Corp. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS―0.5% C.H. Robinson Worldwide, Inc. FedEx Corp. United Parcel Service, Inc., ClassB AIRLINES―0.1% Copa Holdings SA, ClassA Southwest Airlines Co. AUTO COMPONENTS―0.8% Gentex Corp. TRW Automotive Holdings Corp.(1) WABCO Holdings, Inc. BEVERAGES―0.9% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. PepsiCo, Inc. BIOTECHNOLOGY―1.4% Amgen, Inc.(1) Biogen Idec, Inc.(1) Celgene Corp.(1) Cubist Pharmaceuticals, Inc.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS―0.1% Masco Corp. CAPITAL MARKETS―2.0% Bank of New York Mellon Corp. (The) BlackRock, Inc. Blackstone Group LP (The) E*TRADE Financial Corp.(1) Federated Investors, Inc., ClassB Fortress Investment Group LLC, ClassA(1) Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1) Legg Mason, Inc. Morgan Stanley TD Ameritrade Holding Corp.(1) CHEMICALS―1.2% Ashland, Inc. Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Cabot Corp. CF Industries Holdings, Inc. Eastman Chemical Co. Huntsman Corp. OM Group, Inc.(1) Terra Industries, Inc. Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS―2.1% Bank of Hawaii Corp. BB&T Corp. Canadian Imperial Bank of Commerce CapitalSource, Inc. Cathay General Bancorp. Fifth Third Bancorp. First Horizon National Corp.(1) Huntington Bancshares, Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. TCF Financial Corp. U.S. Bancorp. Valley National Bancorp. Wells Fargo & Co. Wilmington Trust Corp. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES―0.1% R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―1.9% ADC Telecommunications, Inc.(1) Arris Group, Inc.(1) Ciena Corp.(1) Cisco Systems, Inc.(1) CommScope, Inc.(1) Harris Corp. Palm, Inc.(1) Plantronics, Inc. Polycom, Inc.(1) QUALCOMM, Inc. Research In Motion Ltd.(1) Tellabs, Inc.(1) COMPUTERS & PERIPHERALS―2.2% Apple, Inc.(1) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Diebold, Inc. EMC Corp.(1) Hewlett-Packard Co. NCR Corp.(1) SanDisk Corp.(1) Seagate Technology Synaptics, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―0.6% EMCOR Group, Inc.(1) Fluor Corp. Shaw Group, Inc. (The)(1) URS Corp.(1) CONSUMER FINANCE―0.2% AmeriCredit Corp.(1) Cash America International, Inc. Discover Financial Services CONTAINERS & PACKAGING―0.3% Graphic Packaging Holding Co.(1) Pactiv Corp.(1) Rock-Tenn Co., ClassA Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES―2.4% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―1.3% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES―0.4% Entergy Corp. Exelon Corp. FPL Group, Inc. ELECTRICAL EQUIPMENT―0.2% Cooper Industries plc GrafTech International Ltd.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.6% Anixter International, Inc.(1) Arrow Electronics, Inc.(1) Avnet, Inc.(1) Celestica, Inc.(1) Molex, Inc. Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Tech Data Corp.(1) ENERGY EQUIPMENT & SERVICES―1.0% Complete Production Services, Inc.(1) Ensco International plc ADR Halliburton Co. Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Noble Corp. Oil States International, Inc.(1) Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING―1.0% SUPERVALU, INC. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS―1.1% Archer-Daniels-Midland Co. ConAgra Foods, Inc. Dean Foods Co.(1) Dole Food Co., Inc.(1) Fresh Del Monte Produce, Inc.(1) General Mills, Inc. Hershey Co. (The) J.M. Smucker Co. (The) Kraft Foods, Inc., ClassA Lancaster Colony Corp. Smithfield Foods, Inc.(1) GAS UTILITIES―0.1% New Jersey Resources Corp. UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES―0.9% Becton, Dickinson & Co. C.R. Bard, Inc. Gen-Probe, Inc.(1) Hospira, Inc.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc.(1) STERIS Corp. HEALTH CARE PROVIDERS & SERVICES―2.3% Cardinal Health, Inc. Centene Corp.(1) Coventry Health Care, Inc.(1) HealthSouth Corp.(1) Humana, Inc.(1) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Magellan Health Services, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.6% McDonald's Corp. Panera Bread Co., ClassA(1) WMS Industries, Inc.(1) HOUSEHOLD DURABLES―0.7% American Greetings Corp., ClassA D.R. Horton, Inc. Harman International Industries, Inc. NVR, Inc.(1) Ryland Group, Inc. HOUSEHOLD PRODUCTS―1.4% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.9% Constellation Energy Group, Inc. Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―1.0% 3M Co. Carlisle Cos., Inc. General Electric Co. INSURANCE―2.0% ACE Ltd.(1) Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) American Financial Group, Inc. American International Group, Inc.(1) Aspen Insurance Holdings Ltd. Chubb Corp. (The) CNA Financial Corp.(1) Conseco, Inc.(1) Delphi Financial Group, Inc., ClassA Endurance Specialty Holdings Ltd. Genworth Financial, Inc., ClassA(1) Hartford Financial Services Group, Inc. (The) Horace Mann Educators Corp. Loews Corp. MetLife, Inc. Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Old Republic International Corp. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) WR Berkley Corp. INTERNET & CATALOG RETAIL―0.4% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES―1.1% AOL, Inc.(1) EarthLink, Inc. Google, Inc., ClassA(1) Sohu.com, Inc.(1) VeriSign, Inc.(1) IT SERVICES―2.1% Acxiom Corp.(1) Affiliated Computer Services, Inc., ClassA(1) Convergys Corp.(1) Global Payments, Inc. International Business Machines Corp. NeuStar, Inc., ClassA(1) SAIC, Inc.(1) Visa, Inc., ClassA Western Union Co. (The) Wright Express Corp.(1) LEISURE EQUIPMENT & PRODUCTS―0.1% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES―0.4% Bruker Corp.(1) Millipore Corp.(1) MACHINERY―1.1% AGCO Corp.(1) Briggs & Stratton Corp. Caterpillar, Inc. Cummins, Inc. Dover Corp. Graco, Inc. Joy Global, Inc. Kennametal, Inc. Lincoln Electric Holdings, Inc. Manitowoc Co., Inc. (The) Mueller Industries, Inc. Navistar International Corp.(1) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Timken Co. MEDIA―1.3% CBS Corp., ClassB Comcast Corp., ClassA Gannett Co., Inc. Scholastic Corp. Scripps Networks Interactive, Inc., ClassA Time Warner, Inc. Walt Disney Co. (The) METALS & MINING―0.6% Cliffs Natural Resources, Inc. Commercial Metals Co. Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. Schnitzer Steel Industries, Inc., ClassA Worthington Industries, Inc. MULTILINE RETAIL―0.5% Big Lots, Inc.(1) Dillard's, Inc., ClassA Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Macy's, Inc. Sears Holdings Corp.(1) MULTI-INDUSTRY―0.2% Financial Select Sector SPDR Fund MULTI-UTILITIES―1.0% DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. Public Service Enterprise Group, Inc. OFFICE ELECTRONICS―0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―4.7% Anadarko Petroleum Corp. Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Frontier Oil Corp. McMoRan Exploration Co.(1) Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Tesoro Corp. Valero Energy Corp. Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value World Fuel Services Corp. PAPER & FOREST PRODUCTS―0.1% International Paper Co. PERSONAL PRODUCTS―0.2% Mead Johnson Nutrition Co. PHARMACEUTICALS―3.9% Abbott Laboratories Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Pfizer, Inc. Valeant Pharmaceuticals International(1) PROFESSIONAL SERVICES―0.1% Manpower, Inc. Towers Watson & Co., ClassA REAL ESTATE INVESTMENT TRUSTS (REITs)―0.6% Annaly Capital Management, Inc. CBL & Associates Properties, Inc. Duke Realty Corp. Host Hotels & Resorts, Inc.(1) Public Storage Simon Property Group, Inc. SPDR Dow Jones REIT Fund ROAD & RAIL―0.6% Burlington Northern Santa Fe Corp. CSX Corp. Norfolk Southern Corp. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.7% Applied Materials, Inc. Broadcom Corp., ClassA(1) Cypress Semiconductor Corp.(1) Integrated Device Technology, Inc.(1) Intel Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) ON Semiconductor Corp.(1) RF Micro Devices, Inc.(1) Skyworks Solutions, Inc.(1) Tessera Technologies, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value SOFTWARE―2.0% ACI Worldwide, Inc.(1) Adobe Systems, Inc.(1) Cadence Design Systems, Inc.(1) Fair Isaac Corp. Mentor Graphics Corp.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) Sybase, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL―0.9% AutoZone, Inc.(1) Barnes & Noble, Inc. Gap, Inc. (The) RadioShack Corp. Rent-A-Center, Inc., ClassA(1) Ross Stores, Inc. Sherwin-Williams Co. (The) TEXTILES, APPAREL & LUXURY GOODS―0.3% Jones Apparel Group, Inc. Liz Claiborne, Inc.(1) Polo Ralph Lauren Corp. THRIFTS & MORTGAGE FINANCE(2) MGIC Investment Corp.(1) Ocwen Financial Corp.(1) TOBACCO―0.7% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS(2) WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES(2) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $236,988,268) U.S. TREASURY SECURITIES―12.9% U.S. Treasury Bonds, 5.25%,2/15/29(3) $ 2,000,000 U.S. Treasury Bonds, 6.25%,5/15/30(3) U.S. Treasury Bonds, 4.75%,2/15/37(3) U.S. Treasury Bonds, 4.375%,11/15/39(3) U.S. Treasury Inflation Indexed Notes, 1.625%,1/15/15(3) U.S. Treasury Notes, 0.875%,4/30/11(3) U.S. Treasury Notes, 1.875%,6/15/12(3) U.S. Treasury Notes, 1.50%,7/15/12(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value U.S. Treasury Notes, 2.375%,8/31/14(3) U.S. Treasury Notes, 3.125%,5/15/19(3) TOTAL U.S. TREASURY SECURITIES (Cost $60,443,701) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(4)―12.2% FHLMC, 7.00%,10/1/12(3) FHLMC, 4.50%,1/1/19(3) FHLMC, 6.50%,1/1/28(3) FHLMC, 5.50%,12/1/33(3) FHLMC, 5.50%,1/1/38(3) FHLMC, 6.00%,8/1/38 FHLMC, 6.50%,7/1/47(3) FNMA, 6.50%,5/1/11(3) FNMA, 7.50%,11/1/11(3) FNMA, 6.50%,5/1/13(3) FNMA, 6.50%,5/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.00%,1/1/14(3) FNMA, 6.00%,4/1/14(3) FNMA, 4.50%,5/1/19(3) FNMA, 5.00%,9/1/20(3) FNMA, 6.50%,1/1/28(3) FNMA, 7.00%,1/1/28(3) FNMA, 6.50%,1/1/29(3) FNMA, 7.50%,7/1/29(3) FNMA, 7.50%,9/1/30(3) FNMA, 6.50%,9/1/31(3) FNMA, 7.00%,9/1/31(3) FNMA, 6.50%,1/1/32(3) FNMA, 7.00%,6/1/32(3) FNMA, 6.50%,8/1/32(3) FNMA, 5.50%,6/1/33(3) FNMA, 5.50%,7/1/33(3) FNMA, 5.50%,8/1/33(3) FNMA, 5.50%,9/1/33(3) FNMA, 5.00%,11/1/33(3) FNMA, 5.50%,1/1/34(3) FNMA, 4.50%,9/1/35(3) FNMA, 5.00%,2/1/36(3) FNMA, 5.50%,4/1/36(3) FNMA, 5.50%,5/1/36(3) FNMA, 5.50%,2/1/37(3) FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(3) FNMA, 6.50%,6/1/47(3) FNMA, 6.50%,8/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value FNMA, 6.50%,9/1/47(3) GNMA, 7.00%,4/20/26(3) GNMA, 7.50%,8/15/26(3) GNMA, 7.00%,2/15/28(3) GNMA, 7.50%,2/15/28(3) GNMA, 7.00%,12/15/28(3) GNMA, 7.00%,5/15/31(3) GNMA, 5.50%,11/15/32(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $54,417,607) CORPORATE BONDS―10.1% AEROSPACE & DEFENSE―0.4% Honeywell International, Inc., 5.30%,3/15/17(3) Honeywell International, Inc., 5.30%,3/1/18(3) L-3 Communications Corp., 5.875%,1/15/15(3) L-3 Communications Corp., 5.20%,10/15/19(3)(5) Lockheed Martin Corp., 6.15%,9/1/36(3) Lockheed Martin Corp., 5.50%,11/15/39(3) United Technologies Corp., 6.05%,6/1/36(3) United Technologies Corp., 6.125%,7/15/38(3) AUTOMOBILES―0.1% Daimler Finance N.A. LLC, 5.875%,3/15/11(3) Nissan Motor Acceptance Corp., 3.25%,1/30/13(3)(5) BEVERAGES―0.2% Anheuser-Busch InBev Worldwide, Inc., 3.00%,10/15/12(3)(5) Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19(5) Dr Pepper Snapple Group, Inc., 6.82%,5/1/18(3) SABMiller plc, 6.20%,7/1/11(3)(5) CAPITAL MARKETS―0.8% Credit Suisse (New York), 5.00%,5/15/13(3) Credit Suisse (New York), 5.50%,5/1/14(3) Credit Suisse (New York), 5.30%,8/13/19(3) Credit Suisse AG, 5.40%,1/14/20(3) Deutsche Bank AG (London), 4.875%,5/20/13(3) Deutsche Bank AG (London), 3.875%,8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%,5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(3) Jefferies Group, Inc., 8.50%,7/15/19(3) Morgan Stanley, 4.20%,11/20/14(3) Morgan Stanley, 6.625%,4/1/18(3) Morgan Stanley, 5.625%,9/23/19(3) CHEMICALS―0.1% Dow Chemical Co. (The), 8.55%,5/15/19(3) Rohm & Haas Co., 5.60%,3/15/13(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value COMMERCIAL BANKS―0.4% Barclays Bank plc, 5.00%,9/22/16(3) BB&T Corp., 5.70%,4/30/14(3) Fifth Third Bancorp., 6.25%,5/1/13(3) Lloyds TSB Bank plc, 5.80%,1/13/20(3)(5) PNC Bank N.A., 6.00%,12/7/17(3) SunTrust Bank, 7.25%,3/15/18(3) Wachovia Bank N.A., 4.80%,11/1/14(3) Wachovia Bank N.A., 4.875%,2/1/15(3) Wells Fargo & Co., 5.625%,12/11/17(3) Wells Fargo Bank N.A., 6.45%,2/1/11(3) Westpac Banking Corp., 4.875%,11/19/19(3) COMMERCIAL SERVICES & SUPPLIES―0.2% Allied Waste North America, Inc., 6.375%,4/15/11(3) Corrections Corp. of America, 6.25%,3/15/13(3) Republic Services, Inc., 5.50%,9/15/19(3)(5) Waste Management, Inc., 7.375%,3/11/19(3) Waste Management, Inc., 6.125%,11/30/39(3) COMMUNICATIONS EQUIPMENT―0.1% Cisco Systems, Inc., 5.90%,2/15/39(3) CONSUMER FINANCE―0.4% American Express Centurion Bank, 5.55%,10/17/12(3) American Express Centurion Bank, 6.00%,9/13/17(3) American Express Co., 7.25%,5/20/14(3) Capital One Bank USA N.A., 8.80%,7/15/19(3) General Electric Capital Corp., 3.75%,11/14/14(3) General Electric Capital Corp., 4.375%,9/21/15(3) General Electric Capital Corp., 5.625%,9/15/17(3) General Electric Capital Corp., 6.00%,8/7/19(3) SLM Corp., 5.375%,1/15/13(3) CONTAINERS & PACKAGING(2) Ball Corp., 7.125%,9/1/16(3) DIVERSIFIED FINANCIAL SERVICES―0.6% Bank of America Corp., 6.50%,8/1/16(3) Bank of America Corp., 7.625%,6/1/19(3) Bank of America N.A., 5.30%,3/15/17(3) Citigroup, Inc., 5.50%,4/11/13(3) Citigroup, Inc., 6.01%,1/15/15(3) Citigroup, Inc., 6.125%,5/15/18(3) Citigroup, Inc., 8.50%,5/22/19(3) JPMorgan Chase & Co., 4.65%,6/1/14(3) JPMorgan Chase & Co., 6.00%,1/15/18(3) DIVERSIFIED TELECOMMUNICATION SERVICES―0.8% Alltel Corp., 7.875%,7/1/32(3) AT&T, Inc., 6.80%,5/15/36(3) AT&T, Inc., 6.55%,2/15/39(3) British Telecommunications plc, 5.95%,1/15/18(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(3) CenturyTel, Inc., 7.60%,9/15/39(3) Deutsche Telekom International Finance BV, 6.75%,8/20/18(3) Embarq Corp., 7.08%,6/1/16(3) Koninklijke KPN NV, 8.375%,10/1/30(3) Qwest Corp., 7.875%,9/1/11(3) Qwest Corp., 7.50%,10/1/14(3) Sprint Capital Corp., 7.625%,1/30/11(3) Telecom Italia Capital SA, 6.175%,6/18/14(3) Telefonica Emisiones SAU, 5.88%,7/15/19(3) Telefonica Emisiones SAU, 7.05%,6/20/36(3) Verizon Communications, Inc., 6.40%,2/15/38(3) ELECTRIC UTILITIES―0.3% Carolina Power & Light Co., 5.15%,4/1/15(3) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(3) Duke Energy Corp., 3.95%,9/15/14(3) EDF SA, 4.60%,1/27/20(3)(5) Exelon Generation Co. LLC, 5.20%,10/1/19(3) FirstEnergy Solutions Corp., 6.05%,8/15/21(3) Florida Power Corp., 6.35%,9/15/37(3) Southern California Edison Co., 5.625%,2/1/36(3) Toledo Edison Co. (The), 6.15%,5/15/37(3) ELECTRICAL EQUIPMENT(2) Roper Industries, Inc., 6.25%,9/1/19(3) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.1% Corning, Inc., 6.625%,5/15/19(3) Jabil Circuit, Inc., 7.75%,7/15/16(3) ENERGY EQUIPMENT & SERVICES―0.1% Pride International, Inc., 8.50%,6/15/19(3) Weatherford International Ltd., 9.625%,3/1/19(3) FOOD & STAPLES RETAILING―0.3% CVS Caremark Corp., 6.60%,3/15/19(3) SYSCO Corp., 4.20%,2/12/13(3) Wal-Mart Stores, Inc., 5.875%,4/5/27(3) Wal-Mart Stores, Inc., 6.50%,8/15/37(3) Wal-Mart Stores, Inc., 6.20%,4/15/38(3) FOOD PRODUCTS―0.1% General Mills, Inc., 5.65%,9/10/12(3) Kellogg Co., 4.45%,5/30/16(3) Kraft Foods, Inc., 6.00%,2/11/13(3) Ralcorp Holdings, Inc., 6.625%,8/15/39(3)(5) HEALTH CARE EQUIPMENT & SUPPLIES―0.1% Baxter International, Inc., 5.90%,9/1/16(3) Baxter International, Inc., 5.375%,6/1/18(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Baxter International, Inc., 6.25%,12/1/37(3) HEALTH CARE PROVIDERS & SERVICES―0.2% Express Scripts, Inc., 5.25%,6/15/12(3) Medco Health Solutions, Inc., 7.25%,8/15/13(3) Quest Diagnostics, Inc., 4.75%,1/30/20(3) HOTELS, RESTAURANTS & LEISURE―0.2% McDonald's Corp., 5.35%,3/1/18(3) McDonald's Corp., 6.30%,10/15/37(3) Yum! Brands, Inc., 5.30%,9/15/19(3) Yum! Brands, Inc., 6.875%,11/15/37(3) HOUSEHOLD DURABLES(2) Toll Brothers Finance Corp., 6.75%,11/1/19(3) Whirlpool Corp., 8.60%,5/1/14(3) HOUSEHOLD PRODUCTS―0.1% Kimberly-Clark Corp., 6.125%,8/1/17(3) INDUSTRIAL CONGLOMERATES―0.2% General Electric Co., 5.00%,2/1/13(3) General Electric Co., 5.25%,12/6/17(3) Hutchison Whampoa International 09/16 Ltd., 4.625%,9/11/15(3)(5) INSURANCE―0.3% Allstate Corp. (The), 7.45%,5/16/19 American International Group, Inc., 8.25%,8/15/18(3) Lincoln National Corp., 6.25%,2/15/20(3) MetLife Global Funding I, 5.125%,4/10/13(3)(5) MetLife, Inc., 6.75%,6/1/16(3) New York Life Global Funding, 4.65%,5/9/13(3)(5) Prudential Financial, Inc., 7.375%,6/15/19(3) Prudential Financial, Inc., 5.40%,6/13/35(3) Travelers Cos., Inc. (The), 5.90%,6/2/19(3) INTERNET & CATALOG RETAIL―0.1% Expedia, Inc., 7.46%,8/15/18(3) MACHINERY―0.1% Caterpillar Financial Services Corp., 4.85%,12/7/12(3) Deere & Co., 5.375%,10/16/29(3) MEDIA―0.8% British Sky Broadcasting Group plc, 9.50%,11/15/18(3)(5) CBS Corp., 5.50%,5/15/33(3) Comcast Corp., 5.90%,3/15/16(3) Comcast Corp., 6.40%,5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(3)(5) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%,6/15/15(3) News America, Inc., 6.90%,8/15/39(3)(5) Omnicom Group, Inc., 6.25%,7/15/19(3) Time Warner Cable, Inc., 5.40%,7/2/12(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Time Warner Cable, Inc., 6.75%,7/1/18(3) Time Warner, Inc., 5.50%,11/15/11(3) Time Warner, Inc., 7.625%,4/15/31(3) Time Warner, Inc., 7.70%,5/1/32(3) Viacom, Inc., 5.625%,9/15/19(3) Viacom, Inc., 6.875%,4/30/36(3) Virgin Media Secured Finance plc, 6.50%,1/15/18(3)(5) METALS & MINING―0.4% ArcelorMittal, 9.85%,6/1/19(3) Barrick Gold Corp., 6.95%,4/1/19 Freeport-McMoRan Copper & Gold, Inc., 8.375%,4/1/17(3) Newmont Mining Corp., 6.25%,10/1/39(3) Rio Tinto Finance USA Ltd., 5.875%,7/15/13(3) Teck Resources Ltd., 10.75%,5/15/19(3) Vale Overseas Ltd., 5.625%,9/15/19(3) Xstrata Finance Canada Ltd., 5.80%,11/15/16(3)(5) MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(3) MULTI-UTILITIES―0.5% CenterPoint Energy Resources Corp., 6.125%,11/1/17(3) CenterPoint Energy Resources Corp., 6.25%,2/1/37(3) Dominion Resources, Inc., 4.75%,12/15/10(3) Dominion Resources, Inc., 6.40%,6/15/18(3) Pacific Gas & Electric Co., 4.20%,3/1/11(3) Pacific Gas & Electric Co., 5.80%,3/1/37(3) Pacific Gas & Electric Co., 6.35%,2/15/38(3) PG&E Corp., 5.75%,4/1/14(3) Sempra Energy, 8.90%,11/15/13(3) Sempra Energy, 6.50%,6/1/16(3) Sempra Energy, 6.00%,10/15/39(3) OFFICE ELECTRONICS(2) Xerox Corp., 5.65%,5/15/13(3) Xerox Corp., 4.25%,2/15/15(3) OIL, GAS & CONSUMABLE FUELS―1.0% Anadarko Petroleum Corp., 6.45%,9/15/36(3) Cenovus Energy, Inc., 4.50%,9/15/14(3)(5) ConocoPhillips, 6.50%,2/1/39(3) El Paso Corp., 7.875%,6/15/12(3) Enbridge Energy Partners LP, 6.50%,4/15/18(3) Enterprise Products Operating LLC, 6.30%,9/15/17(3) EOG Resources, Inc., 5.625%,6/1/19(3) Hess Corp., 6.00%,1/15/40(3) Kerr-McGee Corp., 6.95%,7/1/24(3) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%,9/1/39(3) Magellan Midstream Partners LP, 6.55%,7/15/19(3) Motiva Enterprises LLC, 5.75%,1/15/20(3)(5) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Nexen, Inc., 5.65%,5/15/17(3) Nexen, Inc., 6.40%,5/15/37(3) Petrobras International Finance Co., 5.75%,1/20/20(3) Petroleos Mexicanos, 6.00%,3/5/20(5)(6) Plains All American Pipeline LP/PAA Finance Corp., 8.75%,5/1/19(3) Shell International Finance BV, 6.375%,12/15/38(3) Talisman Energy, Inc., 7.75%,6/1/19(3) XTO Energy, Inc., 6.50%,12/15/18(3) XTO Energy, Inc., 6.10%,4/1/36(3) PAPER & FOREST PRODUCTS―0.1% International Paper Co., 9.375%,5/15/19(3) International Paper Co., 7.30%,11/15/39(3) PERSONAL PRODUCTS(2) Mead Johnson Nutrition Co., 3.50%,11/1/14(3)(5) PHARMACEUTICALS―0.4% Abbott Laboratories, 5.875%,5/15/16(3) AstraZeneca plc, 5.40%,9/15/12(3) AstraZeneca plc, 5.90%,9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%,5/15/13(3) Pfizer, Inc., 7.20%,3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%,8/15/14(3) Wyeth, 5.95%,4/1/37(3) REAL ESTATE INVESTMENT TRUSTS (REITs)―0.2% Digital Realty Trust LP, 5.875%,2/1/20(3)(5) ProLogis, 7.625%,8/15/14(3) ProLogis, 5.625%,11/15/16(3) ProLogis, 7.375%,10/30/19(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%,12/1/19(3) ROAD & RAIL―0.1% CSX Corp., 7.375%,2/1/19(3) Union Pacific Corp., 5.75%,11/15/17(3) SOFTWARE―0.1% Intuit, Inc., 5.75%,3/15/17(3) SPECIALTY RETAIL―0.1% Home Depot, Inc. (The), 5.875%,12/16/36(3) Staples, Inc., 9.75%,1/15/14(3) TOBACCO(2) Altria Group, Inc., 9.25%,8/6/19(3) WIRELESS TELECOMMUNICATION SERVICES―0.1% America Movil SAB de CV, 5.00%,10/16/19(3)(5) Rogers Cable, Inc., 6.25%,6/15/13(3) Rogers Communications, Inc., 6.80%,8/15/18(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value SBA Telecommunications, Inc., 8.25%,8/15/19(3)(5) TOTAL CORPORATE BONDS (Cost $45,329,628) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS―3.6% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES―2.6% FHLB, 1.625%,11/21/12(3) FNMA, 0.875%,1/12/12(3) FNMA, 2.75%,3/13/14(3) FNMA, 5.00%,2/13/17(3) GOVERNMENT-BACKED CORPORATE BONDS(7)―1.0% Citigroup Funding, Inc., 1.875%,11/15/12(3) GMAC, Inc., 1.75%,10/30/12(3) State Street Bank and Trust Co., 1.85%,3/15/11(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $17,014,547) COLLATERALIZED MORTGAGE OBLIGATIONS(4)―0.7% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS―0.4% Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2005-17, Class1A11, 5.50%,9/25/35(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2007-16, ClassA1, 6.50%,10/25/37(3) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 3.18%,2/1/10(3) MASTR Alternative Loans Trust, Series2003-8, Class4A1, 7.00%,12/25/33(3) U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS―0.3% FHLMC, Series77, ClassH, 8.50%,9/15/20(3) FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $3,757,208) COMMERCIAL MORTGAGE-BACKED SECURITIES(4)―0.7% Commercial Mortgage Pass-Through Certificates, Series2005 F10A, ClassA1, VRN, 0.33%,2/16/10, resets monthly off the 1-month LIBOR plus 0.10% with no caps(3)(5) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.41%,2/16/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(5) Greenwich Capital Commercial Funding Corp., Series2006 FL4A, ClassA1, VRN, 0.32%,2/5/10, resets monthly off the 1-month LIBOR plus 0.09% with no caps(3)(5) LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(3) Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.30%,2/16/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(5) Morgan Stanley Capital I, Series2003 T11, ClassA3 SEQ, 4.85%,6/13/41(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $3,437,165) MUNICIPAL SECURITIES―0.6% California GO, (Building Bonds), 7.30%,10/1/39(3) Illinois GO, (Taxable Pension), 5.10%,6/1/33(3) Los Angeles Unified School District GO, (Building Bonds), 5.76%,7/1/29(3) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%,5/1/33(3) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(3) New York State Dormitory Auth. Rev., (Building Bonds), 5.63%,3/15/39(3) San Diego County Water Auth. Financing Agency Water Rev., (Building Bonds), 6.14%,5/1/49(6) Texas GO, (Building Bonds), 5.52%,4/1/39(3) University of California Rev., (Building Bonds), 5.77%,5/15/43(3) Utah GO, Series2009 D, (Building Bonds), 4.55%,7/1/24(3) TOTAL MUNICIPAL SECURITIES (Cost $3,084,292) SOVEREIGN GOVERNMENTS & AGENCIES―0.2% BRAZIL(2) Brazilian Government International Bond, 5.875%,1/15/19(3) CANADA — 0.1% Hydro Quebec, 8.40%,1/15/22(3) MEXICO — 0.1% United Mexican States, 5.95%,3/19/19(3) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $761,780) ASSET-BACKED SECURITIES(2)(4) CNH Equipment Trust, Series2007 C, ClassA3A SEQ, 5.21%,12/15/11(3) (Cost $184,547) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS―0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(3) (Cost $1,285,000) TEMPORARY CASH INVESTMENTS―1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $7,792,390) TOTAL INVESTMENT SECURITIES—100.8% (Cost $434,496,133) OTHER ASSETS AND LIABILITIES — (0.8)% TOTAL NET ASSETS — 100.0% Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 24 S&P 500 E-Mini Futures March 2010 31 U.S. Long Bond March 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 91 U.S. Treasury 2-Year Notes March 2010 SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - BUY PROTECTION Pay quarterly a fixed rate equal to 0.12% multiplied by the notional amount and receive from Barclays Bank plc upon each default event of Pfizer, Inc., par value of the proportional notional amount of Pfizer, Inc., 4.65%, 3/1/18.ExpiresMarch 2017. – Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GMAC - General Motors Acceptance Corporation GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate MASTR - Mortgage Asset Securitization Transactions, Inc. resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer SPDR - Standard & Poor's Depositary Receipts VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Categoryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for when-issued securities, futures contracts, and/or swap agreements. At the period end, the aggregate value of securities pledged was $25,215,000. Final maturity indicated, unless otherwise noted. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $5,873,749, which represented 1.2% of total net assets. When-issued security. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – U.S. Treasury Securities – – U.S. Government Agency Mortgage-Backed Securities – – Corporate Bonds – – U.S. Government Agency Securities and Equivalents – – Collateralized Mortgage Obligations – – Commercial Mortgage-Backed Securities – – Municipal Securities – – Sovereign Governments & Agencies – – Asset-Backed Securities – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – Balanced – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 445,919,272 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Veedot® Fund January 31, 2010 Veedot – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.3% AUTO COMPONENTS―3.7% Cooper Tire & Rubber Co. Tenneco, Inc.(1) TRW Automotive Holdings Corp.(1) BUILDING PRODUCTS―1.0% Armstrong World Industries, Inc.(1) CHEMICALS―7.7% Braskem SA Preference Shares ADR(1) Celanese Corp., Series A Eastman Chemical Co. Lubrizol Corp. PolyOne Corp.(1) Stepan Co. W.R. Grace & Co.(1) COMMERCIAL BANKS―1.2% First Financial Bancorp COMMERCIAL SERVICES & SUPPLIES―3.7% HNI Corp. M&F Worldwide Corp.(1) RINO International Corp.(1) United Stationers, Inc.(1) COMMUNICATIONS EQUIPMENT―2.1% KVH Industries, Inc.(1) Netgear, Inc.(1) COMPUTERS & PERIPHERALS―4.6% Seagate Technology Western Digital Corp.(1) Xyratex Ltd.(1) CONSUMER FINANCE―4.6% Advance America Cash Advance Centers, Inc. American Express Co. Cardtronics, Inc.(1) Dollar Financial Corp.(1) CONTAINERS & PACKAGING―2.9% Packaging Corp. of America Temple-Inland, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES―1.2% Telecom Argentina SA ADR(1) ELECTRICAL EQUIPMENT―1.0% Canadian Solar, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―4.7% Avnet, Inc.(1) Veedot – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Jabil Circuit, Inc. Sanmina-SCI Corp.(1) Tech Data Corp.(1) FOOD PRODUCTS―1.1% Wimm-Bill-Dann Foods OJSC ADR(1) HEALTH CARE PROVIDERS & SERVICES―6.0% AmerisourceBergen Corp. Community Health Systems, Inc.(1) Healthspring, Inc.(1) Odyssey HealthCare, Inc.(1) Universal American Financial Corp.(1) HOTELS, RESTAURANTS & LEISURE―1.6% Ctrip.com International Ltd. ADR(1) HOUSEHOLD DURABLES―3.4% Tempur-Pedic International, Inc.(1) Tupperware Brands Corp. Whirlpool Corp. INDUSTRIAL CONGLOMERATES―1.2% 3M Co. INSURANCE―1.1% FBL Financial Group, Inc., Class A INTERNET & CATALOG RETAIL―2.1% Amazon.com, Inc.(1) priceline.com, Inc.(1) IT SERVICES―3.5% TeleTech Holdings, Inc.(1) Unisys Corp.(1) Wipro Ltd. ADR LIFE SCIENCES TOOLS & SERVICES―0.9% WuXi PharmaTech Cayman, Inc. ADR(1) MACHINERY―2.1% Crane Co. Oshkosh Corp. MEDIA―1.0% Viacom, Inc., Class B(1) METALS & MINING―4.5% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Horsehead Holding Corp.(1) Walter Energy, Inc. MULTILINE RETAIL―1.4% Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―1.9% BP Prudhoe Bay Royalty Trust Veedot – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Stone Energy Corp.(1) PAPER & FOREST PRODUCTS―4.5% Clearwater Paper Corp.(1) Domtar Corp.(1) Schweitzer-Mauduit International, Inc. PHARMACEUTICALS―1.7% Hi-Tech Pharmacal Co., Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―5.7% Advanced Micro Devices, Inc.(1) Atheros Communications, Inc.(1) Micron Technology, Inc.(1) Texas Instruments, Inc. Veeco Instruments, Inc.(1) SOFTWARE―1.1% MicroStrategy, Inc., Class A(1) SPECIALTY RETAIL―10.8% Bed Bath & Beyond, Inc.(1) CarMax, Inc.(1) Citi Trends, Inc.(1) DSW, Inc., Class A(1) Guess?, Inc. J. Crew Group, Inc.(1) Kirkland's, Inc.(1) Pier 1 Imports, Inc.(1) TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―3.2% Coach, Inc. Fossil, Inc.(1) Polo Ralph Lauren Corp. TOBACCO―1.1% Alliance One International, Inc.(1) TOTAL INVESTMENT SECURITIES—98.3% (Cost $70,046,589) OTHER ASSETS AND LIABILITIES — 1.7% TOTAL NET ASSETS — 100.0% Veedot – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Geographic Diversification (as a % of net assets) United States 85.6% People's Republic of China 3.0% Canada 2.1% Cayman Islands 1.6% Bermuda 1.4% Brazil 1.3% Argentina 1.2% Russian Federation 1.1% India 1.0% Other Assets and Liabilities 1.7% Notes to Schedule of Investments ADR - American Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. Veedot – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of January 31, 2010, the valuation inputs used to determine the fair value of the fund’s investment securities were classified as Level 1. 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund January 31, 2010 Capital Value – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.8% AEROSPACE & DEFENSE―2.5% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES―1.4% Coca-Cola Co. (The) BIOTECHNOLOGY―0.9% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS―4.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS―2.2% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS―4.3% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES―1.6% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT―0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS―1.1% Hewlett-Packard Co. CONSTRUCTION & ENGINEERING―0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED CONSUMER SERVICES―0.7% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES―7.0% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES―6.4% AT&T, Inc. CenturyTel, Inc. Capital Value – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Verizon Communications, Inc. ELECTRIC UTILITIES―2.5% Exelon Corp. PPL Corp. ENERGY EQUIPMENT & SERVICES―2.1% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING―3.4% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―1.1% Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES―0.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES―1.5% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE―0.5% Darden Restaurants, Inc. Starbucks Corp.(1) HOUSEHOLD DURABLES―0.5% Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS―0.5% Clorox Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS―0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES―4.2% General Electric Co. Tyco International Ltd.(1) INSURANCE―4.4% Allstate Corp. (The) Chubb Corp. (The) Loews Corp. Torchmark Corp. Travelers Cos., Inc. (The) XL Capital Ltd., Class A Capital Value – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value IT SERVICES―1.5% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY―1.5% Dover Corp. Ingersoll-Rand plc MEDIA―4.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B(1) METALS & MINING―0.6% Nucor Corp. MULTILINE RETAIL―0.7% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES―0.8% PG&E Corp. OFFICE ELECTRONICS―0.5% Xerox Corp. OIL, GAS & CONSUMABLE FUELS―16.4% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A ADR Valero Energy Corp. PAPER & FOREST PRODUCTS―0.4% International Paper Co. PHARMACEUTICALS―9.8% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)―0.6% Simon Property Group, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―1.1% Applied Materials, Inc. Intel Corp. Capital Value – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value SOFTWARE―2.3% Activision Blizzard, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL―2.3% Best Buy Co., Inc. Gap, Inc. (The) Home Depot, Inc. (The) Staples, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.5% VF Corp. TOBACCO―1.2% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $148,504,985) CONVERTIBLE PREFERRED STOCKS—0.3% DIVERSIFIED FINANCIAL SERVICES―0.3% Bank of America Corp., 10.00%, 12/31/49(2) (Cost $423,960) TEMPORARY CASH INVESTMENTS — 0.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.25%, 12/31/16, valued at $1,532,049), in a joint trading account at 0.08%, dated 1/29/10, due 2/1/10 (Delivery value $1,500,010) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,550,248) TOTAL INVESTMENT SECURITIES—100.0% (Cost $150,479,193) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Perpetual security. These securities do not have a predetermined maturity date. The coupon rates are fixed for a period of time and may be structured to adjust thereafter. Interest reset or next call date is indicated, as applicable. Category is less than 0.05% of total net assets. Capital Value – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securitiesas of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Convertible Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Growth Fund January 31, 2010 NT Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.5% AEROSPACE & DEFENSE―2.0% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS―1.7% United Parcel Service, Inc., Class B AUTO COMPONENTS―1.2% BorgWarner, Inc.(1) AUTOMOBILES―0.6% Ford Motor Co.(1) BEVERAGES―4.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY―4.0% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS―1.8% Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS―1.7% Airgas, Inc. Celanese Corp., Series A PPG Industries, Inc. COMMERCIAL BANKS―1.3% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT―5.0% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Palm, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS―9.8% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) QLogic Corp.(1) NT Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value CONSUMER FINANCE―1.1% American Express Co. DIVERSIFIED―0.4% iShares Russell 1000 Growth Index Fund ELECTRICAL EQUIPMENT―1.0% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―0.7% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES―1.4% Cameron International Corp.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING―4.2% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS―4.2% Archer-Daniels-Midland Co. General Mills, Inc. Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES―4.5% Baxter International, Inc. Becton, Dickinson & Co. Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) HEALTH CARE PROVIDERS & SERVICES―2.7% AmerisourceBergen Corp. Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE―1.3% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES―1.0% Whirlpool Corp. HOUSEHOLD PRODUCTS―3.5% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES―1.5% 3M Co. INSURANCE―1.4% Aflac, Inc. INTERNET & CATALOG RETAIL―0.7% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.7% Google, Inc., Class A(1) NT Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value IT SERVICES―1.0% Paychex, Inc. VeriFone Holdings, Inc.(1) LIFE SCIENCES TOOLS & SERVICES―0.7% Thermo Fisher Scientific, Inc.(1) MACHINERY―2.2% Caterpillar, Inc. Eaton Corp. Illinois Tool Works, Inc. MEDIA―1.3% Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING―0.5% Newmont Mining Corp. MULTILINE RETAIL―2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS―2.8% Apache Corp. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS―0.6% Mead Johnson Nutrition Co. PHARMACEUTICALS―5.4% Abbott Laboratories Johnson & Johnson Novo Nordisk A/S B Shares Perrigo Co. ROAD & RAIL―1.0% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―3.1% Broadcom Corp., Class A(1) Cree, Inc.(1) Linear Technology Corp. Marvell Technology Group Ltd.(1) NVIDIA Corp.(1) SOFTWARE―7.6% Adobe Systems, Inc.(1) Cerner Corp.(1) Microsoft Corp. Oracle Corp. salesforce.com, inc.(1) NT Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value SPECIALTY RETAIL―2.9% Abercrombie & Fitch Co., Class A Home Depot, Inc. (The) J. Crew Group, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―0.4% Polo Ralph Lauren Corp. WIRELESS TELECOMMUNICATION SERVICES―1.1% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $189,967,710) TEMPORARY CASH INVESTMENTS — 0.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $2,042,840), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $2,000,008) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,088,130) TOTAL INVESTMENT SECURITIES—99.4% (Cost $192,055,840) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Settlement Date Value Unrealized Gain (Loss) DKK for USD 2/26/10 (Value on Settlement Date $953,041) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. NT Growth – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT VistaSM Fund January 31, 2010 NT Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—95.6% AEROSPACE & DEFENSE―2.4% BE Aerospace, Inc.(1) Goodrich Corp. Precision Castparts Corp. AIR FREIGHT & LOGISTICS―1.6% FedEx Corp. AUTO COMPONENTS―1.4% Autoliv, Inc. BIOTECHNOLOGY―1.0% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS―6.9% Franklin Resources, Inc. Janus Capital Group, Inc. Jefferies Group, Inc.(1) Lazard Ltd., Class A Legg Mason, Inc. Waddell & Reed Financial, Inc., Class A CHEMICALS―2.1% Celanese Corp., Series A CF Industries Holdings, Inc. Mosaic Co. (The) COMMERCIAL BANKS―0.6% Fifth Third Bancorp. COMMUNICATIONS EQUIPMENT―1.5% CommScope, Inc.(1) F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS―3.2% NetApp, Inc.(1) Seagate Technology Western Digital Corp.(1) CONSTRUCTION & ENGINEERING―1.5% AECOM Technology Corp.(1) Chicago Bridge & Iron Co. NV New York Shares(1) CONSUMER FINANCE―1.5% AmeriCredit Corp.(1) Discover Financial Services CONTAINERS & PACKAGING―0.8% Crown Holdings, Inc.(1) DIVERSIFIED FINANCIAL SERVICES―0.5% IntercontinentalExchange, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS―2.5% Agilent Technologies, Inc.(1) NT Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES―3.1% Atwood Oceanics, Inc.(1) Cameron International Corp.(1) Oceaneering International, Inc.(1) FOOD PRODUCTS―0.5% Green Mountain Coffee Roasters, Inc.(1) HEALTH CARE EQUIPMENT & SUPPLIES―0.5% Covidien plc HEALTH CARE PROVIDERS & SERVICES―5.3% Express Scripts, Inc.(1) Health Management Associates, Inc., Class A(1) Medco Health Solutions, Inc.(1) Tenet Healthcare Corp.(1) HEALTH CARE TECHNOLOGY―0.7% Allscripts-Misys Healthcare Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE―5.6% Bally Technologies, Inc.(1) Ctrip.com International Ltd. ADR(1) International Game Technology Las Vegas Sands Corp.(1) Starwood Hotels & Resorts Worldwide, Inc. WMS Industries, Inc.(1) Wynn Resorts Ltd. HOUSEHOLD DURABLES―2.3% Harman International Industries, Inc. NVR, Inc.(1) Tupperware Brands Corp. INTERNET & CATALOG RETAIL―1.8% Expedia, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES―2.6% Equinix, Inc.(1) MercadoLibre, Inc.(1) IT SERVICES―1.5% Cognizant Technology Solutions Corp., Class A(1) LIFE SCIENCES TOOLS & SERVICES―2.9% Life Technologies Corp.(1) Waters Corp.(1) MACHINERY―5.1% Bucyrus International, Inc. Ingersoll-Rand plc Joy Global, Inc. NT Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Kennametal, Inc. Stanley Works (The) METALS & MINING―4.7% AK Steel Holding Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Walter Energy, Inc. MULTILINE RETAIL―2.1% Dollar Tree, Inc.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS―5.8% Alpha Natural Resources, Inc.(1) Brigham Exploration Co.(1) Continental Resources, Inc.(1) Petrohawk Energy Corp.(1) Whiting Petroleum Corp.(1) PAPER & FOREST PRODUCTS―0.5% MeadWestvaco Corp. PERSONAL PRODUCTS―0.8% Avon Products, Inc. PHARMACEUTICALS―0.8% Shire plc Shire plc ADR ROAD & RAIL―1.3% Avis Budget Group, Inc.(1) Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT―8.9% Altera Corp. Analog Devices, Inc. ASML Holding NV New York Shares Atheros Communications, Inc.(1) Marvell Technology Group Ltd.(1) NVIDIA Corp.(1) Silicon Laboratories, Inc.(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE―1.4% Cerner Corp.(1) Rovi Corp.(1) SPECIALTY RETAIL―4.3% Bed Bath & Beyond, Inc.(1) Chico's FAS, Inc.(1) J. Crew Group, Inc.(1) Tiffany & Co. NT Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) Shares Value Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS―1.0% Phillips-Van Heusen Corp. WIRELESS TELECOMMUNICATION SERVICES―4.6% American Tower Corp., Class A(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $86,683,765) TEMPORARY CASH INVESTMENTS — 2.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.625%, 2/29/16, valued at $2,452,225), in a joint trading account at 0.05%, dated 1/29/10, due 2/1/10 (Delivery value $2,400,010) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,451,580) TOTAL INVESTMENT SECURITIES—98.0% (Cost $89,135,345) OTHER ASSETS AND LIABILITIES — 2.0% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 82.9% Bermuda 3.4% Netherlands 2.6% Ireland 2.4% Sweden 1.4% Cayman Islands 1.3% People's Republic of China 1.0% Argentina 0.6% Cash and Equivalents* 4.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. NT Vista – Schedule of Investments JANUARY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of January 31, 2010: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of January 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: March 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: March 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: March 29, 2010
